[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
ISSUE CT Page 3217
Should the plaintiffs' motion to strike the defendants' second special defense and cross-claim be denied because the motion is fatally defective?
FACTS
The plaintiffs have filed a motion to strike the defendants' second special defense and cross-claim. The motion states, in its entirety:
         The plaintiff respectfully move the Court, pursuant to Practice Book Section 151 et. seq., to strike paragraph (a) of the Defendants' Second Special Defense and the Defendants' Cross-Claim for the reasons that said special defense and cross-claim are not legally sufficient as set forth in more detail in the accompanying memorandum of law submitted herewith.
DISCUSSION
A motion to strike is "fatally defective" under Practice Book Sec. 154 if it does not specify the distinct reasons for the claimed insufficiencies of the attacked pleadings notwithstanding the inclusion of such reasons in a supporting memorandum. Bouchard v. People's Bank, 219 Conn. 465,468 n. 4, 594 A.2d 1 (1991). The fact that the motion to strike states that the supporting memorandum contains the distinct reasons for the claimed legal insufficiencies of the attacked pleadings does not cure an otherwise fatally defective motion to strike. King v. Board of Education,195 Conn. 90, 94 n. 4, 486 A.2d 1111 (1985).
The plaintiff's motion to strike is fatally defective and is denied.
AUSTIN, JUDGE